TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00045-CR






Carrie Lee Mercer, Sr., Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL

DISTRICT

NO. 97-498-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty and judicially confessed to aggravated assault.  The district court
adjudged appellant guilty and, pursuant to a plea bargain agreement, assessed punishment at imprisonment
for twenty years.

The State moves to dismiss on the ground that appellant waived his right to appeal. The
clerk's record contains a written waiver of appeal signed by appellant, his attorney, and the trial judge. 
This document, which reflects a knowing and voluntary waiver of the right to appeal, was signed on the day
sentence was imposed in open court.  A defendant who knowingly and intelligently waives his right to
appeal may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 
(Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that appellant
sought or obtained the permission of the trial court to pursue this appeal.

The motion to dismiss is granted.  The appeal is dismissed.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   February 26, 1998

Do Not Publish